Citation Nr: 0529073	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-38 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Massena Memorial Hospital in 
May 2004, pursuant to 38 U.S.C.A. § 1703, 38 U.S.C.A. § 1728, 
or pursuant to the "Millennium Bill Act."  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, 
New York.  

The Board would point out to the MC that this appeal is 
separate from and should not be confused with the veteran's 
appeal of a similar issue that was recently Remanded by the 
Board.  


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.  The veteran was not participating in a 
rehabilitation program in May 2004.  

2.  The veteran was enrolled in the VA health care system in 
May 2004.  The record does not reflect when he was last 
treated under that program prior to May 2004.  

3.  The veteran was treated in the emergency room of the 
Massena Memorial Hospital in May 2004.  

4.  VA authorization for the treatment at the Massena 
Memorial Hospital in May 2004 was not provided either prior 
to or within 72 hours after the non-VA medical treatment.  

5.  VA facilities were feasibly available at the time the 
veteran was treated at the Massena Memorial Hospital in May 
2004.  

6.  The treatment rendered at the Massena Memorial Hospital 
in May 2004 was not for a medical emergency or for a 
condition that was of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided at the Massena 
Memorial Hospital in May 2004 are not met.  38 U.S.C.A. §§ 
1703, 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.1000, 17.1001, 17.1002 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that, inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 17 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, nor the implementing regulations of the VCAA 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004) are applicable to the veteran's claim.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Analysis

Service connection has not been established for any 
disability for the veteran.  He has stated that he is 
enrolled in the VA Health Care System and has no other health 
insurance.  

The veteran maintains that he sought treatment in a medical 
emergency at the Massena Memorial Hospital in Massena, New 
York, in May 2004, that his condition could not have been 
treated at the VA clinic, and that the nearest VA hospital 
was 150 miles away.  He does not contend that he obtained VA 
authorization prior to that treatment.  The record shows that 
he was treated in the emergency room of the Massena Memorial 
Hospital in May 2004.  He had reportedly fallen off a porch 
three days earlier and twisted his right foot.  He stated 
that he was initially able to walk on his foot, but that the 
pain had progressively worsened and he had developed swelling 
and some numbness in the foot.  X-rays revealed no acute 
fracture.  An Ace wrap was applied and the veteran was 
advised to see his primary care physician in three days.  

In this case, there is no evidence that the veteran obtained 
or even sought VA authorization for payment of the private 
medical expenses provided by the Massena Memorial Hospital 
prior to the treatment in May 2004.  He does not contend 
otherwise.  Likewise, although an authorization may be deemed 
a prior authorization if an application is made to VA within 
72 hours after the hour of admission, no such application was 
made in this case.  

Accordingly, the Board must conclude that authorization for 
the private medical treatment provided by the Massena 
Memorial Hospital in May 2004, was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.  

Alternatively, payment or reimbursement for unauthorized 
medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  

To establish eligibility for payment or reimbursement of 
medical expenses incurred at a non-VA facility under § 1728, 
a claimant must satisfy three conditions. There must be a 
showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or

(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The veteran has no service-connected disability and there is 
no evidence that he was participating in a rehabilitation 
program in May 2004.  Further, as will be discussed below, 
the evidence shows that the treatment was not rendered in a 
medical emergency and that VA facilities were feasibly 
available.  Therefore, the criteria for entitlement under 
§ 1728 are also not met.  

The veteran primarily claims entitlement to reimbursement 
under provisions of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556; 38 U.S.C.A. 
§ 1725.  To be eligible for reimbursement under this Act the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;  

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002 (2004).

If any of the above conditions is not met, payment or 
reimbursement is precluded.  

The veteran maintains that the private medical services were 
rendered in a medical emergency and that VA facilities were 
not feasibly available.  He states that, although the VA 
clinic is on the same property as the Massena Memorial 
Hospital, that clinic could not have provided the required 
treatment and that the nearest VA hospital was 150 miles 
away.  

First, a VA physician at the VA hospital has stated that the 
VA clinic that is on the premises of the Massena Memorial 
Hospital was available and could have provided, at a minimum, 
an initial assessment of the veteran's condition.  Thus, 
despite the veteran's contention, it is clear that VA 
facilities were in fact feasibly available and that condition 
(c), above, is not met.  

In addition, however, the record shows that the treatment 
rendered at the Massena Memorial Hospital was for a foot 
injury that the veteran sustained three days earlier.  
Although the records show that he was in moderate distress, 
apparently owing to pain, when he was evaluated in the 
emergency room and that range of motion was limited by pain, 
no abnormality of gait was recorded.  The Board finds that 
that condition was not of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, even considering the claimed progressively 
increasing pain.  Accordingly, the Board finds that 
condition (b) is also not met.  

In this case the Board finds that the veteran does satisfy 
the criteria under 38 C.F.R. § 17.1002 and 38 U.S.C.A. § 1725 
(the Veterans Millennium Health Care and Benefits Act) for 
payment or reimbursement for unauthorized medical services 
provided at the Massena Memorial Hospital in May 2004.  The 
veteran's appeal, therefore, must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided at the Massena Memorial Hospital in 
May 2004, pursuant to 38 U.S.C.A. § 1703, 38 U.S.C.A. § 1728, 
or pursuant to the "Millennium Bill Act," is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


